Citation Nr: 1635148	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-45 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Boston, Massachusetts. 

In September 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board. A transcript of that hearing is of record. 

The Veteran's claim was remanded in November 2012 to afford the Veteran a VA examination.

In September 2014, the Board again remanded the Veteran's claim for further development. The claim has since returned to the Board for further consideration.

In July 2016, the Veteran and his representative were advised that he had the right to a new Board hearing because the VLJ presiding over his September 2012 Travel Board Hearing is no longer employed by the Board. The Veteran was advised that if a response was not received within 30 days it would be assumed that he did not want another hearing and that the Board would proceed accordingly. No response has been received. As such, the case has been reassigned to the undersigned VLJ.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 





FINDING OF FACT

No chronic right foot disability manifested in active service; right foot arthritis was not compensably disabling within one year of discharge from active duty, and any current right foot disability is not otherwise etiologically related to active service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In September 2008 and January 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's September 2014 remand, the AOJ provided the Veteran with a VA examination and opinion which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in February 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's statements in support of the claim are of record, including testimony provided at the before a prior Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40   (Fed. Cir. 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he injured his right foot during service. Specifically, the Veteran's service treatment records reveal that he developed an infection on his right heel during boot camp in May 1968 that was treated with antibiotics. Additional service treatment records indicate that the Veteran also injured his ankle in September 1969 and was treated with a bandage and analgesics. 

The Board acknowledges that the Veteran has received both VA and private treatment for his right foot, which will be discussed below.

In connection with his claim, the Veteran was afforded a VA examination in June 2010. The examiner reviewed the claims file. The examiner noted that the Veteran presented with a note from a prescription pad dated in 1996 that stated that he had swelling on the back of his right heel in 1996. The Veteran reported to the examiner that his right heel infection onset in 1968 during military service. He developed an infection on his right heel during boot camp and it was treated with antibiotics. In 1996, he went to Dr. H.R. and his Achilles tendon area was swollen at that time. It was noted that the course since onset was intermittent with remissions. On examination, the right heel was mildly tender. The diagnosis was listed as normal foot for age. The examiner opined  "it is less likely than not that this Veteran has any problem on his right heel currently." The examiner stated that the Veteran had no treatment to his heel from 1968 to 1996 and that in 1996, the Veteran had one consultation with a general practitioner and no other treatment. The examiner could not find any reasonable correlation between the two and noted that the Veteran seemed to have a normal foot for his age in this area.  

At his September 2012 Travel Board hearing, the Veteran testified that his service-issued boots were too tight on his heels, which eventually formed a blister on his right heel. He stated that treatment included squeezing out the pus and antibiotics, and that he was issued special shower shoes. The Veteran also stated that post-service, he self-treated the blister and did not seek medical treatment until 1996.

In addition to the private treatment sought in 1996, the Veteran also received private medical treatment from Dr. M.H. for his claimed right foot disorder from October 2012 to March 2013. Treatment reports show that the Veteran suffers from pain in his right foot. Diagnoses include "resolving tarsal tunnel syndrome, tendinitis to the Achilles' tendon, pes vaus, with plantar fasciitis on the right secondary to equinus and onychauxis." The reports also indicate that the Veteran has been treated with orthotics for foot and ankle support.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in November 2012. The Veteran was diagnosed with metarsalgia, hammer toes, claw foot, and right foot blisters. Diagnostic testing revealed that the Veteran has degenerative or traumatic arthritis of the right foot. The examiner reported that on the day of the examination, there "was no specific evidence of right foot disability except very slight shortening of the right leg compared to the left but that did not appear in his gait pattern." The examiner then opined that the Veteran's claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner explained that 

despite the fact of the infected blister of his right heel, which was confirmed in his SMR, once that had resolved he was able to complete his service in the Army and he was not seen again either while on active duty nor was he seen after discharge until he was seen by an Internist in 1996 and at that time the examination of his right foot was WNL. He has subsequently been seen by multiple physicians with no evidence at any time of right foot complaints that could be confirmed by physical examination or by gait pattern. The leg length discrepancy was, more likely than not, a developmental issue that was not made worse by his service in the Army. The overall conclusion is that his present foot condition is less likely than not, that is to say with a less than 50
      percent probability, related to his active duty in the Army.

Pursuant to the Board's September 2014 remand, the Veteran was provided another VA examination in January 2015. The examiner noted that the Veteran's service treatment records include reports of treatment for a blister on his right heel and an ankle sprain. The examiner opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in service injury, event or illness. The examiner explained that 

in order to support the supposition that the Veteran has a chronic
condition of RIGHT Achilles/heel area, 2 conditions would need to exist to
make the case conform to common medical knowledge base. First, there would need to be evidence of a severe infection followed by chronicity of condition or evidence of a "smoldering" condition. In the first supposition, the RIGHT foot condition in service was of limited nature as evidenced by local therapy only without the use of systemic antibiotics or surgical
intervention. Secondly, there is no evidence of chronicity of the condition
in service or within 1 year of discharge. Specifically, the separation exam
is negative for any skin or structural issues with the RIGHT ankle. Similarly, there is evidence of a negative service connection due to a negative VA examination post service.

The examiner also stated that "there is no medical evidence to support that self-resolving  RIGHT Achilles/heel blister or skin condition diagnosed in 1968 without local recurrence or findings on separation exam or on examination within 1 year of discharge resulted in any structural or infectious process that could be associated with current RIGHT foot conditions."

As an initial matter, the Board notes that there is no evidence showing that arthritis of the right foot was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Although the November 2012 VA examination revealed degenerative or traumatic arthritis of the right foot, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the arthritis is related to service. Walker, 708 F.3d at 1338-40.

The Board acknowledges the Veteran's assertions that he has a right foot disorder due to his active service. While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion which linked a complex condition to active service, as this requires specialized medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, his statements that he has experienced right foot pain from the blister since service conflict with the medical evidence of record, particularly treatment records which show that he first sought medical treatment for his right foot around 1996, over 25 years after discharge from service. Therefore, the Veteran's statements regarding onset during service and continuance of right foot problems to the present are afforded less probative value. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The most probative evidence of record, the November 2012 and January 2015 VA examination reports, shows that the Veteran does have several right foot conditions. However, these examiners found that any present right foot disorder is less likely than not related to service. Specifically, in regards to the Veteran's in service treatment for a right foot blister, the January 2015 VA examiner explained that there was no evidence of a severe infection followed by chronicity of condition or evidence of a "smoldering condition." Instead, the examiner classified the Veteran's right foot blister as a "self resolving" issue that did not result in a structural or infectious process that could be associated with his current right foot conditions.  Nothing in the record associates current foot pathology with the healed infection noted in service.

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has a right foot disorder as a result of his active service. There is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


